


110 HRES 560 IH: Regarding the recent actions of Hugo Chavez

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 560
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Barton of Texas
			 (for himself, Mr. Hastert,
			 Mr. Mack, Mr. Upton, Mr.
			 Burgess, Mrs. Myrick,
			 Mr. Radanovich,
			 Mrs. Bono,
			 Mr. Buyer,
			 Mr. Sullivan,
			 Mr. Sessions,
			 Mr. Carter,
			 Mr. McCaul of Texas,
			 Mrs. Blackburn,
			 Mr. Westmoreland,
			 Mr. Walberg,
			 Mr. Peterson of Pennsylvania,
			 Mr. Burton of Indiana,
			 Mr. Culberson,
			 Mr. David Davis of Tennessee,
			 Mr. Campbell of California,
			 Mr. Issa, Mr. Franks of Arizona,
			 Mr. LaHood,
			 Mr. Wolf, Mr. Conaway, Mr.
			 Pearce, Mr. Deal of
			 Georgia, Mr. McCarthy of
			 California, Mr. Wilson of South
			 Carolina, Mr. Gillmor,
			 Mr. Sam Johnson of Texas,
			 Mrs. Drake,
			 Mr. Feeney,
			 Mr. Smith of Texas,
			 Mr. Calvert,
			 Mr. Stearns,
			 Mr. Cole of Oklahoma,
			 Mr. Tiahrt, and
			 Mr. Shadegg) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Regarding the recent actions of Hugo Chavez
		  and the Government of Venezuela.
	
	
		Whereas the sanctity of contract is fundamental to the
			 global economic well being;
		Whereas respect for private property forms the back bone
			 of legitimate trade and investment;
		Whereas Hugo Chavez and the regime he controls have
			 unjustly taken control of majority stakes of Venezuelan operations of 6 major
			 energy companies;
		Whereas Hugo Chavez and the Venezuelan national oil
			 company, Petroleos de Venezuela, has stripped all operational control from the
			 companies that have invested time, money, and hard work creating energy
			 development projects in Venezuela;
		Whereas American scientists, engineers, and business
			 people have provided the talent and capital to create these projects
			 benefitting the people of both nations;
		Whereas the shareholders of 2 major American energy
			 companies have been robbed of over $3,500,000,000 in investments and tens of
			 billions of dollars in potential earnings as a result of these companies having
			 been driven from the market;
		Whereas following these events, the companies’
			 shareholders immediately saw a significant loss in the value of their
			 investments;
		Whereas these events may produce a strong deterrent to
			 investment by private energy companies thereby limiting the world’s supply of
			 petroleum;
		Whereas according to many energy experts, the cost of
			 developing these resources has increased and ultimately the people of Venezuela
			 will be hurt economically by these decisions;
		Whereas the nationalization of industry is a misguided
			 economic model; and
		Whereas the actions of Hugo Chavez continue to threaten
			 international energy security: Now, therefore, be it
		
	
		That the House of Representatives—
			MASynnes: Form job, did not
			 review
			(1)expresses its
			 outrage over the recent actions of Hugo Chavez;
			(2)encourages the protection of investment and
			 respect for the sanctity of property rights;
			(3)recognizes the hard work and contributions
			 of American workers, engineers, and scientists abroad, without whom, these
			 projects in Venezuela would not exist;
			(4)urges American
			 companies to stand up for the property rights of their shareholders in the face
			 of unjust practices; and
			(5)urges the United
			 States Government to continue providing a model of public-private cooperation
			 to the world in delivering on the energy needs of its citizens.
			
